        Case 3:18-cv-01076-JWD-SDJ             Document 18       09/15/20 Page 1 of 13




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA


CEDRIC WEBB                                                          CIVIL ACTION


VERSUS                                                               NO. 18-1076-JWD-SDJ


WELLS FARGO HOME
MORTGAGE, INC.

                                            NOTICE

        Please take notice that the attached Magistrate Judge’s Report has been filed with the Clerk
of the United States District Court.

        In accordance with 28 U.S.C. § 636(b)(1), you have fourteen (14) days after being served
with the attached Report to file written objections to the proposed findings of fact, conclusions of
law and recommendations therein. Failure to file written objections to the proposed findings,
conclusions, and recommendations within 14 days after being served will bar you, except upon
grounds of plain error, from attacking on appeal the unobjected-to proposed factual findings and
legal conclusions of the Magistrate Judge which have been accepted by the District Court.

      ABSOLUTELY NO EXTENSION OF TIME SHALL BE GRANTED TO FILE
        WRITTEN OBJECTIONS TO THE MAGISTRATE JUDGE’S REPORT.

       Signed in Baton Rouge, Louisiana, on September 15, 2020.



                                                   S
                                              SCOTT D. JOHNSON
                                              UNITED STATES MAGISTRATE JUDGE
         Case 3:18-cv-01076-JWD-SDJ                    Document 18          09/15/20 Page 2 of 13




                                 UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA


CEDRIC WEBB                                                                      CIVIL ACTION


VERSUS                                                                           NO. 18-1076-JWD-SDJ


WELLS FARGO HOME
MORTGAGE, INC.


               MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION



         Before the Court is a Motion to Dismiss (R. Doc. 16) Plaintiff’s amended Complaint (R.

Doc. 15). Wells Fargo Bank, N.A. (Wells Fargo) filed the Motion on October 15, 2019. The

deadline for responding expired on November 5, 2020. See LR 7(f) (requiring oppositions within

21 days). As of this Report and Recommendation, Plaintiff, who is proceeding without counsel,1

has neither filed an opposition nor sought leave to file one out of time. And so, Wells Fargo’s

Motion to Dismiss (R. Doc. 16) is unopposed. For the reasons discussed below, the Court

recommends that Wells Fargo’s Motion to Dismiss be granted and that Plaintiff’s cause of action

be dismissed with prejudice.

I.       BACKGROUND

         On November 8, 2018, Cedric Webb initiated this action in state court naming Wells Fargo

as the sole defendant. (R. Doc. 1-5). The lawsuit concerns Plaintiff’s 2014 and 2018 applications

to modify a 30-year mortgage on an unidentified piece of property. Plaintiff made his initial request


1
  Plaintiff has been pro se since he initiated this action in state court. Despite this, he has complied with previous
deadlines set by this Court (R. Docs. 7, 15) and otherwise requested extensions for those he previously could not meet
(R. Doc. 10). Nonetheless, Plaintiff has made no effort to respond to the instant Motion in the several months it has
remained pending.
             Case 3:18-cv-01076-JWD-SDJ            Document 18      09/15/20 Page 3 of 13




for modification just two years after obtaining the mortgage in February of 2012. (R. Doc. 13 at

2).

            A.        Original Petition

             Plaintiff raised two “complaints” and one “count” in his original Petition. In his first

“complaint,” Plaintiff alleged that Wells Fargo told him that the USDA denied his February 2014

loan modification application, when it was actually never submitted to the USDA for approval. (R.

Doc. 1-5 at 1-2). Plaintiff alleged in his second “complaint” that he hired Prestige Home Solutions

to proceed with a January 2018 loan modification on his behalf. (R. Doc. 1-5 at 2-3). However,

Wells Fargo informed Prestige that it would not offer a loan modification and would instead

continue with the sale and foreclosure of Plaintiff’s property. (R. Doc. 1-5 at 2-3).

            Following his two “complaints” — which are best characterized as factual allegations —

Plaintiff goes on to allege under a single “count” titled “Negligence” that Wells Fargo’s conduct

described in “complaint[s]” one and two “violated the following:”

            (a)       A series of Truth in Lending laws;
            (b)       Unfair Mortgage Practices;
            (c)       Dual Tracking Laws;
            (d)       Real Estate Settlement Procedures Act [(RESPA)];
            (e)       Evaluation of a Loss Mitigation Application;
            (f)       Evaluation of Incomplete Loss Mitigation Application; [and]
            (g)       Loss Mitigation Option denial.

(R. Doc. 1-5 at 3). It is important to note, however, that Plaintiff’s claims related to dual-tracking,

the evaluations of complete or incomplete loss mitigation applications, and loss mitigation option

denials, all fall under the Real Estate Settlement Procedures Act (RESPA).2 And so, Plaintiff’s

claims can be summarized as: (a) Negligence, (b) Unfair Mortgage Practices, (c) Truth in Lending

violations, and (d) RESPA violations.



2
    See infra pt. III.B.
        Case 3:18-cv-01076-JWD-SDJ             Document 18        09/15/20 Page 4 of 13




       As relief, Plaintiff sought “a temporary restraining order on all foreclosure, seizure and

Sheriff’s Sale activities,” “compensatory damages of $250,000 for the loss of his home, having to

file bankruptcy, and stress induced by the defendant’s actions under their unfair mortgage

practices,” and an award of attorney’s fees and costs. (R. Doc. 1-5 at 3-4). Throughout this

litigation, however, Wells Fargo has maintained that no foreclosure on the home has occurred. (R.

Doc. 5-1 at 9) (On January 7, 2019: “Indeed, no foreclosure has occurred . . . .”); (R. Doc. 16-1 at

8) (On October 15, 2019: “Indeed, no foreclosure has occurred . . . .”). The State Court record

consistently indicates that on November 13, 2018, the State Court stayed the Sheriff’s Sale

scheduled to occur the next day. (R. Doc. 1-7).

       After removing the action on December 11, 2018, Wells Fargo filed a Motion to Dismiss.

(R. Doc. 5). A Report and Recommendation was issued that recommended dismissing Plaintiff’s

Complaint without prejudice. (R. Doc. 13). Specifically, the Court found Plaintiff’s negligence,

“Unfair Mortgage Practices” and “Truth in Lending” claims were not supported by any factual

allegations and therefore failed to state a claim. (R. Doc. 13 at 6-7). As for the alleged RESPA

violations — specifically, violations of 12 C.F.R. § 1024.41 — the Court found any claim related

to Plaintiff’s 2014 application was time-barred. (R. Doc. 13 at 9). Moreover, any RESPA violations

associated with his 2018 application failed because he did not allege that the 2018 application was

his first complete application, nor did he claim to be current on his mortgage payments. Under the

circumstances, Plaintiff’s own allegations precluded any violation of 12 C.F.R. § 1024.41.

Plaintiff’s dual-tracking claim additionally failed because he did not allege the dates related to his

application or any foreclosure proceedings. (R. Doc. 13 at 8). And finally, Plaintiff did not connect

his damages to the alleged violations, which likewise precluded relief under RESPA. (R. Doc. 13

at 9-10).
         Case 3:18-cv-01076-JWD-SDJ                    Document 18          09/15/20 Page 5 of 13




         Despite all this, the Court recommended that Plaintiff be given an opportunity to amend

his pleading and cure the deficiencies outlined in its Report and Recommendation. (R. Doc. 13).

The district judge adopted the Report and Recommendation. (R. Doc. 14). So, while Plaintiff’s

claims were dismissed without prejudice, the district judge allowed Plaintiff to file an amended

complaint to the extent he wished to cure the deficiencies. (R. Doc. 14).

         B.       Amended Complaint

         Plaintiff timely filed an amended Complaint on October 2, 2019. (R. Doc. 15). For the most

part, Plaintiff’s amended Complaint and his original Petition are substantively identical. In his

amended Complaint, Plaintiff asserts the same two “complaints” — the first dealing with Wells

Fargo’s handling of his 2014 application and the second with its handling of Plaintiff’s 2018

application. (R. Doc. 15 at 1-9). And instead of including new factual allegations, Plaintiff simply

copies portions of articles found on the internet and adds them to his prior allegations in “complaint

1.”3 (R. Doc. 15 at 2-3). He then includes language from a website and two district court opinions

in “complaint 2.”4 (R. Doc. 15 at 2-9). Because neither the articles nor the district court opinions

shed any light on the facts relevant to Plaintiff’s causes of action, they are largely unhelpful.

Plaintiff does, however, attach certain documents that seem to be associated with his second

application for a loan modification in January of 2018. (R. Docs. 15-1, 15-2). Unfortunately, his

amended Complaint fails to reference or otherwise explain these documents, although they do



3
  Language from the following websites matches the text in “complaint one”:
https://www.occ.gov/topics/consumers-and-communities/consumer-protection/fair-lending/index-fair-
lending.html#:~:text=Unfair%20and%20Deceptive%20Practices,an%20element%20in%20predatory%20lending;
https://www.federalreserve.gov/boarddocs/caletters/2008/0805/08-05_attachment1.pdf; and
https://krcomplexlit.com/currentcases/wells-fargo-mortgage-modification-glitch/.
4
 Language from the following website is identical to “complaint two”: http://www.ostendorflaw.com/blog/?p=878.
Plaintiff also copies from two separate opinions issued by the Eastern District of California in Cornejo v. Ocwen Loan
Servicing, LLC, 2016 WL 4382569, at *10 (E.D. Cal. Aug. 16, 2016), and Cornejo v. Ocwen Loan Servicing, LLC,
No. 15-cv-993 (E.D. Cal. Nov. 15, 2016), ECF No. 101.
        Case 3:18-cv-01076-JWD-SDJ               Document 18        09/15/20 Page 6 of 13




provide some additional information. As relief, Plaintiff includes the same laundry list of

violations, although he separates them into 2 “counts” of “Negligence” — one for each

“complaint.” (R. Doc. 15 at 9). Otherwise, there is not much substantive difference between the 1

“count” in the original Petition and the 2 “count[s]” in the amended Complaint.

        Wells Fargo responded by filing the instant Motion to Dismiss, arguing that Plaintiff failed

to cure the deficiencies in his original Complaint. (R. Doc. 16). Again, Plaintiff has not filed any

opposition addressing Wells Fargo’s arguments, or otherwise responded to the Motion.

        In its Motion, Wells Fargo suggests Plaintiff’s amended Complaint should be dismissed in

its entirety “for the same reasons his [original] Petition was dismissed.” (R. Doc. 16-1 at 1-2)

(Plaintiff fails to “cure the deficiencies in his [original] Petition” and still fails to state a claim).

More specifically, Wells Fargo argues that Plaintiff’s RESPA claims related to the 2014 loan

modification are barred by the statute of limitations. (R. Doc. 16-1 at 4-5). Second, it argues that

Plaintiff’s RESPA claims based on the attempted loan modification in 2018 fail because (1)

Plaintiff does not allege it was the first complete loss mitigation application and (2) he still has not

plead any actual damages resulting from the alleged noncompliance with RESPA. (R. Doc. 16-1

at 5-12). Wells Fargo additionally suggests that Plaintiff’s negligence claim is barred by the

Louisiana Credit Agreement Statute. (R. Doc. 16-1 at 2). And finally, Wells Fargo argues that the

additional claims raised by Plaintiff must be dismissed as they are unaccompanied by allegations

of supporting facts, damages, or legal theories. (R. Doc. 16-1 at 2).

II.     LEGAL STANDARD

        A Rule 12(b)(6) motion to dismiss tests the sufficiency of the complaint against the legal

standard set forth in Rule 8, which requires “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In order to survive a Rule 12(b)(6) motion,
        Case 3:18-cv-01076-JWD-SDJ              Document 18        09/15/20 Page 7 of 13




a pleading’s language, on its face, must demonstrate that there exists plausibility for entitlement

to relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007). “Determining whether a complaint

states a plausible claim for relief [is] . . . a context-specific task that requires the reviewing court

to draw on its judicial experience and common sense.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

In determining whether it is plausible that a pleader is entitled to relief, a court does not assume

the truth of conclusory statements, but rather looks for facts which support the elements of the

pleader’s claim. Twombly, 550 U.S. at 557. Factual assertions are presumed to be true, but “labels

and conclusions” or “a formulaic recitation of the elements of a cause of action” alone are not

enough to withstand a 12(b)(6) motion. Iqbal, 556 U.S. at 678.

III.   DISCUSSION

        A document filed by a pro se litigant, like Plaintiff, is “to be liberally construed,” Estelle

v. Gamble, 429 U.S. 97, 106 (1976), and “a pro se complaint, however inartfully pleaded, must be

held to less stringent standards than formal pleadings drafted by lawyers,” Erickson v. Pardus, 551

U.S. 89, 94 (2007). But even when held to a less stringent standard, the allegations in Plaintiff’s

amended Complaint still fail to state a claim for relief. To begin, Plaintiff’s amended Complaint

contains hardly any new factual allegations. Instead, it mostly includes large sections of text copied

from either federal court opinions or articles found on the internet. (R. Doc. 16 at 2-3, 4-8). Beyond

that, Plaintiff references the same sources of law and legal concepts that he alleged were violated

in his original Petition, but without any new supporting details. As previously discussed, Plaintiff’s

claims can be summarized as: (a) Negligence, (b) Unfair Mortgage Practices, (c) Truth in Lending

violations, and (d) RESPA violations. The conclusory allegations made by Plaintiff have already

been found insufficient. And because Plaintiff’s amended Complaint adds little in the way of

substantive information, the Court reaches the same conclusion again.
        Case 3:18-cv-01076-JWD-SDJ             Document 18        09/15/20 Page 8 of 13




       A.      Negligence and Other Non-RESPA Claims

       Aside from the alleged RESPA violations, Plaintiff claims that Wells Fargo’s conduct with

respect to both his 2014 and 2018 applications constituted “Negligence,” “Unfair Mortgage

Practices” and “Truth in Lending” violations. (R. Doc. 15 at 9). Much like his original Petition,

Plaintiff’s “negligence” claim still fails to raise any factual allegations concerning the elements of

that claim. To establish negligence, a plaintiff must show:

       (1) the existence of a duty to conform one’s behavior to a specific standard; (2) the
       defendant failed to conform to that duty; (3) the conduct was a cause in fact of the
       plaintiff’s injuries; (4) the conduct was a legal cause of the plaintiff’s injuries; and
       that (5) actual damages resulted.

Barnes v. Bass, 933 So.2d 241, 244 (La. App. 3 Cir. 2006). Here, Plaintiff has not alleged what

duties were owed by Wells Fargo, how Wells Fargo breached those duties, whether Wells Fargo

was the cause of the breach, and what damages Plaintiff suffered as a result. Furthermore,

Plaintiff’s amended Complaint does not respond to Wells Fargo’s prior argument that any

negligence claim is barred by the Louisiana Credit Agreement Statute (R. Doc. 5-1 at 9), which

requires a written agreement for an action for damages on a credit agreement. See La. Rev. Stat. §

6:1122. Plaintiff has not alleged that he and Wells Fargo entered into a written agreement with

respect to any loan modification. Plaintiff’s negligence claim therefore fails for these reasons.

       In addition to any general negligence claim, Plaintiff also alleges “Unfair Mortgage

Practices” and “Truth in Lending” violations. (R. Doc. 15 at 9). Plaintiff still does not state any

specific facts in support of these alleged violations, including how any laws and legal concepts

were violated. Without more, the Court finds these alleged violations to be the exact type of

“unadorned, the-defendant-unlawfully-harmed-me accusation[s]” that do not meet the

requirements of Rule 8(a). Iqbal, 556 U.S. at 678 (“Nor does a complaint suffice if it tenders naked
        Case 3:18-cv-01076-JWD-SDJ             Document 18       09/15/20 Page 9 of 13




assertions devoid of further factual enhancement.”). And so, Plaintiff fails to state a claim for

“Unfair Mortgage Practices” and “Truth in Lending” violations.

       B.      RESPA Claims

       Based on the amended Complaint, Plaintiff is alleging the same violations of the

regulations promulgated under the Real Estate Settlement Procedures Act (RESPA), 12 U.S.C. §

2605(f). (R. Doc. 1-5); (R. Doc. 15). Specifically, Plaintiff is suing Wells Fargo for violations of

12 C.F.R. § 1024.41(c), (d) and (g), which provide instructions on loss mitigation procedures.

Without detail, Plaintiff summarily claims that Wells Fargo violated the regulation by failing to

comply with loss mitigation procedures and engaging in “dual-tracking” by initiating foreclosure

proceedings, despite his 2018 loan modification application. (R. Doc. 15 at 9).

       The regulation governing loss mitigation applications, 12 C.F.R. § 1024.41, specifies the

deadlines for reviewing timely loss mitigation applications and the requirements for notifying

borrowers in writing — within 30 days of receipt of a complete loss mitigation application —

which loss mitigation options the servicer may offer, or the specific reasons for denying the

application. See 12 C.F.R. § 1024.41(c)(1)(ii), (d). Section 1024.41(g) additionally prohibits

servicers from engaging in “dual tracking” — that is, pursuing foreclosure and reviewing a

borrower’s loss mitigation application at the same time. But, critical here, a servicer like Wells

Fargo is generally “only required to comply with the requirements of § 1024.41 for a single

complete loss mitigation application for a borrower’s mortgage loan account.” Wilson v. Deutsche

Bank Trust Company Americas, 2019 WL 175078, at *5 (N.D. Tex. Jan. 10, 2019). More

specifically, 12 C.F.R. § 1024.41(i) makes clear:

       A servicer must comply with the requirements of this section for a borrower's loss
       mitigation application, unless the servicer has previously complied with the
       requirements of this section for a complete loss mitigation application submitted by
         Case 3:18-cv-01076-JWD-SDJ                    Document 18           09/15/20 Page 10 of 13




         the borrower and the borrower has been delinquent at all times since submitting the
         prior complete application.

“Section 1024.41 is privately enforceable under § 6(f) of RESPA, 12 U.S.C. § 2605(f).” Ruiz v.

PennyMac Loan Servs., LLC, 2018 WL 4772410, at *2 (N.D. Tex. Oct. 3, 2018); see also 12

C.F.R. § 1024.41(a). To state a claim under § 2605(f), a plaintiff must show “actual damages”

resulting from the defendant’s failure to comply with RESPA. See Law v. Ocwen Loan Servicing,

L.L.C., 587 Fed. App’x 790, 795 (5th Cir. 2014). Finally, any claim must be brought within 3 years

of the alleged violation to be considered timely. See 12 U.S.C. § 2614 (“within 3 years in the case

of a violation of section 2605 of this title”).

         Here, Plaintiff does not allege that the loss mitigation application submitted in January of

2018 was the first complete application he sent to Wells Fargo. Rather, Plaintiff asserts that he

first submitted a complete loss mitigation application in 2014 (R. Doc. 15 at 1-2), and he

consistently refers to his 2018 application as the “second time” he “tried . . . to get a loan

modification.” (R. Doc. 15 at 3). Beyond that, Plaintiff fails to allege that he became current on

his mortgage payments after Wells Fargo considered the 2014 application. (R. Doc. 15 at 3).

Indeed, the documents attached to his amended Complaint5 suggest that he encountered a

“hardship” beginning in May of 2013 that has since prevented him from making his monthly

mortgage payments. (R. Doc. 15-1 at 10, 16) (In a letter dated January 5, 2018, Plaintiff writes: “I

have encountered many difficulties with keeping up with my mortgage payments . . . It all started

around May 2013 when I had to file for bankruptcy.”). Therefore, Wells Fargo was not required

to comply with the requirements of 12 C.F.R. § 1024.41, and all of Plaintiff’s RESPA claims


5
  “A copy of a written instrument that is an exhibit to a pleading is a part of the pleading for all purposes.” Fed. R.
Civ. P. 10(c). “Therefore, when considering the pleadings on their face, a court may also consider the exhibits attached
to the complaint in determining whether a claim upon which relief may be granted exists.” Sheppard v. Texas Dep't
of Transportation, 158 F.R.D. 592, 595 (E.D. Tex. 1994)
       Case 3:18-cv-01076-JWD-SDJ             Document 18       09/15/20 Page 11 of 13




concerning his 2018 application must be dismissed “[f]or this reason alone.” Wilson v. Deutsche

Bank Trust Company Americas, 2019 WL 175078, at *5 (N.D. Tex. Jan. 10, 2019) (dismissing

plaintiffs’ loss mitigation and dual-tracking claims under 12 C.F.R. § 1024.41 where plaintiffs did

“not plead that the loss mitigation application they submitted in 2016 or 2017 was the first

complete loss mitigation application.”); see also Solis v. U.S. Bank, N.A., 726 F. App'x 221, 223

(5th Cir. 2018) (“[T]he Solises failed to allege that this application was their first complete loss

mitigation application. Moreover, it does not appear to be complete. Thus, Appellants again failed

to plead the prerequisites of a plausible claim” for violations of 12 C.F.R. § 1024.41.); Ruiz v.

PennyMac Loan Servs., LLC, 2018 WL 4772410, at *2 (N.D. Tex. Oct 3, 2018) (“Ruiz does not

allege . . . that the loan modification application he submitted to PennyMac was his first complete

loss mitigation application. Nor does he adequately plead that he became current on his payments

after PennyMac considered any previous complete loss mitigation application. Ruiz must allege

facts that plausibly plead a claim under one of these alternatives in order to state a claim for a

violation of § 1024.41. . . . This ground alone merits dismissal of Ruiz’s [RESPA] claim.”).

       Beyond that, Plaintiff’s RESPA claims pertaining to his 2014 application remain

unchanged from his original Complaint and therefore remain time-barred. (R. Doc. 13 at 9). The

statute of limitations for a claim under 12 U.S.C. § 2605 is three years. See 12 U.S.C. § 2614; see

Haase v. Countrywide Home Loans, Inc., 748 F.3d 624, 629 (5th Cir. 2014). As the Court

previously explained, “the final conduct with respect to the February 2014 loan modification

application appears to be the denial of the loan modification eight months later. The Petition was

filed on or about November 8, 2018.” (R. Doc. 13 at 9). Because the same facts are alleged in

Plaintiff’s amended Complaint, any RESPA claims related to Wells Fargo’s handling of the 2014

loan modification application are time-barred.
       Case 3:18-cv-01076-JWD-SDJ             Document 18        09/15/20 Page 12 of 13




       Finally, Plaintiff’s claims under RESPA fail because he has still not adequately alleged any

actual damages resulting from the alleged RESPA violations in his amended Complaint. See

Whittier v. Ocwen Loan Servicing, L.L.C., 594 Fed. App’x 833, 836 (5th Cir. 2014) (“To recover,

a claimant must show that actual damages resulted from a RESPA violation.”) (citing 12 U.S.C. §

2605(e),(f)). “In order to establish actual damages under RESPA, a plaintiff must demonstrate that

defendant’s breach proximately caused the alleged damages.” Payne v. Seterus Inc., 2016 WL

4521659, at *6 (W.D. La. Aug. 26, 2016). In his original Petition, Plaintiff sought “a temporary

restraining order on all foreclosure, seizure and Sheriff’s Sale activities,” “compensatory damages

of $250,000 for the loss of his home, having to file bankruptcy, and stress induced by the

defendant’s actions under their unfair mortgage practices,” and an award of attorney’s fees and

costs. (R. Doc. 1-5 at 3-4). The Court found these allegations to be insufficient because “Plaintiff

ha[d] not alleged that the damages suffered . . . [were] causally related to the alleged RESPA

claims, as opposed to other financial issues.” (R. Doc. 9-10). Aside from reducing his request for

monetary relief from $250,000 to $225,000, Plaintiff’s allegations remain unchanged in his

amended Complaint. (R. Doc. 15 at 9-10). Therefore, the Court must once again find these

allegations insufficient.

       Having now concluded that Plaintiff’s RESPA claims must also fail, Plaintiff’s amended

Complaint is subject to dismissal in its entirety. As Plaintiff has been provided an opportunity to

amend, his claims should now be dismissed with prejudice. See Hart v. Bayer Corp., 199 F.3d 239,

248 n.6 (5th Cir. 2000) (“Although a court may dismiss [a deficient] claim, it should not do so

without granting leave to amend, unless the defect is simply incurable or the plaintiff has failed to

plead with particularity after being afforded repeated opportunities to do so.”).
      Case 3:18-cv-01076-JWD-SDJ          Document 18      09/15/20 Page 13 of 13




IV.    CONCLUSION

       For the reasons given above, the Court RECOMMENDS that Wells Fargo’s Motion to

Dismiss (R. Doc. 16) be GRANTED, and that Plaintiff’s cause of action against Wells Fargo be

DISMISSED with prejudice.

       Signed in Baton Rouge, Louisiana, on September 15, 2020.



                                               S
                                          SCOTT D. JOHNSON
                                          UNITED STATES MAGISTRATE JUDGE
